Title: From Thomas Jefferson to Timothy Pickering, 21 November 1780
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
In Council November 21. 1780.

On receipt of your favour by Colo. Mead we offered the office of Deputy quarter master General for the Continent in this state to a Mr. George Divers, a person qualified in every point for exercising it as we wou’d wish it to be. A peculiarity in the present situation of his private affairs has however prevented his acceptance of it. I have this day written to major Foresythe to know if he will accept it, as I believe he will discharge its dutys with great cleverness and activity. Shou’d he decline I shall really be at a loss to find one possessing in tolerable degree the several qualities necessary in that office. As soon as we can get the appointment made and accepted I will do myself the pleasure of informing you of it. That it be filled properly is becoming of daily greater consequence as the exhausture of the two Carolinas renders the southern army daily more dependent on us for subsistance, and we can subsist them plentifully if the transportation can be affected. I have the honor to be with the most perfect respect sir, Your most obedient & mo humble servant

Th: Jefferson

